Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-15, 17, 30, and 32-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12, the phrases “each layer being formed by intertwining materials” and “so as to provide an intertwining structure between adjacent layers” are unclear with regards to whether the structure is layered or intertwined. These two phrases together are contradictory since it is unclear how an intertwined structure between layers can provide distinct layers.
The art rejections below have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-15, 17, 30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Redfern GB 1,320,940.

Regarding claim 12, Redfern teaches a plant cultivation system having an integrated plant cultivation material and an element supply system to supply the elements necessary for plant growth to the integrated plant cultivation material, wherein the integrated plant cultivation material comprises:
plant cultivation materials and 
at least one of seeds and plants integrated with the plant cultivation materials, wherein the plant cultivation materials efficiently supply the elements necessary for plant growth and provide a plant cultivation environment to accelerate plant growth, wherein the plant cultivation materials have a layered structure capable of allowing plant roots to grow so that the plant roots can respire sufficient air and the layered structure comprises a plurality of layers and has a three-dimensional structure so that the roots grow in a layer thickness direction of the layered structure and a direction intersecting the layer thickness direction (5 in figure 11; as described at least in page 5 lines 75-91);
but does not specify each layer being formed by intertwining materials of which the plant cultivation materials are constructed so as to provide an intertwining structure between adjacent layers.
Redfern; however, does specify the discrete pieces as porous or foamed material (at least page 5 lines 18-21). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, that the discrete pieces provide an intertwining material, in order to provide an optimal growing environment, as taught by Redfern, since foam is well known to comprise such intertwining materials.
Furthermore, plant cultivation material comprising intertwining materials is known (evidenced at least by Redfern figure 2; or the well-known mineral wool as described in King US 2011/0120005 paragraph 0005; or the actual material in King shown in figures 1-3). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the plant cultivation material as recited, in order to provide optimal root growth space for various plants; since even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself, and the patentability of a product does not depend on its method of 

Regarding claim 13, Redfern teaches the plant cultivation system according to claim 12, wherein the plant cultivation materials have a liquid retentivity and a liquid transitivity (described at least in page 2 lines 31-55 and page 3 lines 17-34).

Regarding claim 14, Redfern teaches the plant cultivation system according to claim 12, wherein the plant cultivation materials are capable of retaining a liquid and have cavities to transfer the liquid in the plant cultivation materials (described at least in page 4 line 45; as shown in figure 11, and as previously taught).

Regarding claim 15, Redfern teaches the plant cultivation system according to claim 12, wherein the layered structure is capable of controlling root growth (as previously described; where a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, because if the prior art structure is capable of performing the intended use, then it meets the claim; and it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform, it does not constitute a limitation in any patentable sense).

Regarding claim 17, Redfern teaches a plant cultivation method using the plant cultivation system according to claim 12 (defined at least in page 1 lines 6-7).



Regarding claim 32, Redfern teaches the plant cultivation system according to claim 12, wherein the structure of the cultivation materials is in a layered and stacked form (as previously shown in figure 11).

Regarding claim 33, Redfern teaches the plant cultivation system according to claim 32, but does not specify wherein a thickness of each layer is 0.1 mm or more and 10 mm or less.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a size, in order to accommodate a particular plant to grow; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Response to Arguments
Applicant's arguments filed 1/13/21 have been fully considered but they are not persuasive.
Applicant’s main argument is that the discrete pieces of Redfern do not disclose layers. This is not convincing because as previously shown and described, the discrete pieces very clearly represent at least various layers.
The Examiner highlights the 112(b) issue which is not resolved by the latest amendments as described above. Claim 12 is still unclear with regards to whether discrete layers are being recited, or simply a block of intertwined material, etc.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644